Exhibit 10.4

LEVI STRAUSS & CO.

EXCESS BENEFIT RESTORATION PLAN

 

 

AS AMENDED AND RESTATED



--------------------------------------------------------------------------------

SECTION 1 PREAMBLE

On November 29, 1976, Levi Strauss & Co. (the “Company”) established the Levi
Strauss & Co. Benefit Restoration Plan (the “Plan”). The Company intended the
Levi Strauss & Co. Benefit Restoration Plan to restore benefits under the
Company’s tax-qualified employee retirement benefit plans to the extent such
benefits were reduced due to the limits of Section 415 of the Internal Revenue
Code of 1954, as amended. The Company intended the Levi Strauss & Co. Benefit
Restoration Plan to be an “excess benefit plan” as defined in Section 3(36) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
to be an unfunded plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees (a “Top Hat Plan”), as described in Section 401(a)(1) of ERISA.
Effective November 27, 1989, the Company amended and restated the Levi Strauss &
Co. Benefit Restoration Plan and renamed it the Levi Strauss Associates Inc.
Excess Benefit Restoration Plan. The Company amended the Plan from time to time
thereafter, and renamed it the Levi Strauss & Co. Excess Benefit Restoration
Plan.

By this instrument, the Company hereby amends and restates the Plan to:
(i) incorporate all of the amendments to the Plan that the Company adopted since
November 27, 1989; (ii) reflect that this Plan is intended exclusively to
provide benefits in excess of those provided under the Employee Savings and
Investment Plan of Levi Strauss & Co. as described in Section 4.1. This Plan
describes the terms and conditions for benefits since November 27, 1989 (the
“Effective Date”). The Company intends this Plan to constitute a Top Hat Plan.

SECTION 2 DEFINITIONS

2.1 “Committee” means the Administrative Committee of Retirement Plans.

2.2 “ESIP” means the Employee Savings and Investment Plan of Levi Strauss & Co.

2.3 “Eligible Employee” means each employee of the Company or any of its
subsidiaries who is eligible for the Levi Strauss & Co. Management Incentive
Program.

2.4 “Participant” means an Eligible Employee who meets the requirements for
participation under Section 3.

SECTION 3 PARTICIPATION

3.1 Each individual who has an accrued benefit under the Plan on the Effective
Date shall be a Participant.

3.2 Each Eligible Employee who is entitled to an allocation of contributions
under Section 4.1 shall be a Participant.

3.3 Any individual who is otherwise deemed to be a Participant pursuant to this
Section 3 may elect not to participate in the Plan by written notice to the
Committee whereby he waives all present and future rights to benefits under the
Plan.

3.4 Notwithstanding any provision of this Plan to the contrary, the Company may
restrict participation in the Plan to the extent it deems necessary for the Plan
to qualify as a Top Hat Plan.



--------------------------------------------------------------------------------

SECTION 4 AMOUNT OF PLAN BENEFITS

4.1 Excess Benefit. The amount of the benefit payable to or in respect of an
Eligible Employee shall be the difference between the aggregate amount of
contributions which would have been allocated for plan years beginning before
November 26, 1990, in respect of the Eligible Employee under the ESIP without
regard to the limit imposed by Section 415 of the Code, and the aggregate amount
of contributions actually allocated in respect of such Eligible Employee
thereunder, adjusted to reflect performance adjustments in accordance with
Section 4.2 below; provided, however, that to the extent such amount would have
consisted of pre-tax or post-tax employee contributions, such amount will be
credited hereunder only to the extent the Eligible Employee executed a salary
reduction agreement in a form suitable to the Committee. For purposes of
determining performance adjustments hereunder, amounts payable pursuant to this
Section 4.1 shall be deemed to be subject to the applicable performance standard
as of the date such amounts would have been allocated under the ESIP but for the
limit imposed by Section 415 of the Code.

4.2 Performance Adjustments. Performance adjustments with respect to benefits
described in Section 4.1 above shall be determined pursuant to paragraph
(a) below, except to the extent that the Committee offers, and the Participant
elects, alternative measurement standards pursuant to paragraph (b) below.

(a) The performance adjustment pursuant to this paragraph (a) shall be interest,
computed monthly, at a rate determined by the Committee equal to the reference
rate charged for commercial loans by the Bank of America N.T. & S.A. on the last
day of each such month.

(b) The Committee may, but is not required to, offer one or more measurement
standards in addition to the standard described in paragraph (a) above. Such
alternative measurement standards offered by the Committee may include standards
which have different potential for risk and return and could result in
reductions in value of the Plan benefits of a Participant who elects such
standards. The determination of such standards, terms and conditions for
electing such standards and receiving credits for gains and losses attributable
to such standards, shall be in the sole discretion of the Committee.

4.3 Vesting. Benefits described in Section 4 shall be vested only to the same
extent that such benefits would have been vested pursuant to the terms of the
ESIP.

SECTION 5 PAYMENT OF BENEFIT

5.1 Except as provided below, benefits shall be paid to the Participant, his
surviving spouse or his beneficiary (as applicable) at the same time or times,
in the same form, and subject to any applicable adjustments, as his benefit
under the ESIP. Except as provided in Sections 5.2 and 5.3, benefits shall not
be paid in the form of a single lump sum without the Committee’s express
consent. If the Committee does not consent to a lump sum distribution, the
Participant may elect to have the benefit paid in any other form available under
the ESIP.

5.2 If a Participant’s employment is terminated for any reason and the present
value of such Participant’s vested benefit under the Plan is $50,000 or less,
such Participant’s vested benefit shall be paid in a lump sum, and such payment
shall extinguish the Participant’s right to a benefit under the Plan. For
purposes of this Section, the present value of the benefit of any Participant
shall be determined by the Committee in a uniform and nondiscriminatory manner.

 

 

2



--------------------------------------------------------------------------------

5.3 The foregoing provisions of this Section 5 notwithstanding, the Committee
may allow a Participant to elect that his benefit described in Sections 4.1 be
paid in any form permitted by the Committee, provided that such election is:
(i) made in writing; (ii) irrevocable; and (iii) submitted to the Committee at
least 12 months before the Participant’s benefit under the ESIP commences. In
the event that the Participant’s benefit under such defined contribution plans
commences sooner than 12 months after the Participant’s election described in
the prior sentence for reasons other than the Participant’s death, such benefit
shall be payable pursuant to the provisions of Section 5.1 above.

SECTION 6 DETERMINATION OF BENEFICIARIES

With respect to any component of a benefit payable under the Plan, a
Participant’s beneficiary shall be the person or persons so designated in
writing by the Participant or, if no such person is so designated, the
Participant’s estate.

SECTION 7 SOURCE OF PAYMENT

All payments of benefits hereunder shall be paid in cash from the general funds
of the Company, and no special or separate fund shall be established, nor other
segregation of assets made, to assure such payments; provided, however, that the
Company may establish a bookkeeping reserve to meet its obligations hereunder.
Nothing in the Plan, nor any action taken pursuant to the provisions of the
Plan, shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company or the Committee and any employee or other
person. If any employee or other person acquires a right to receive payments
from the Company under the Plan, such right shall be no greater than the right
of any unsecured general creditor of the Company.

SECTION 8 ADMINISTRATION OF THE PLAN

The Plan shall be administered by the Committee, which shall have full power,
discretion and authority to interpret, construe and administer the Plan and any
part thereof, and the Committee’s interpretation and construction thereof, and
actions thereunder, shall be binding and conclusive on all persons for all
purposes; provided, however, that no member of the Committee shall participate
in a determination in respect of the benefit of such member or such member’s
family.

SECTION 9 AMENDMENT

The Plan may be amended, suspended or terminated, in whole or in part, by the
Board of Directors of the Company, but no such action shall retroactively impair
or otherwise adversely affect the rights of any person to benefits under the
Plan that accrued prior to the date of such action, as determined by the
Committee.

SECTION 10 GENERAL PROVISIONS

10.1 The right of any Participant or other person to the payment of benefits
under the Plan may not be assigned, transferred, pledged or encumbered, either
voluntarily or by operation

 

3



--------------------------------------------------------------------------------

of law, except as provided in Section 6 above with respect to determination of
beneficiaries, Section 11 with respect to qualified domestic relations orders,
or as provided below. If any person shall attempt to, or shall, assign,
transfer, pledge or encumber any amount payable hereunder, or if by reason of
his bankruptcy or other event happening at any time any such payment would be
made subject to his debts or liabilities, or would otherwise devolve upon anyone
else and not be enjoyed by him or his beneficiary, the Committee may, in its
sole discretion, terminate his interest in any such payment and direct that the
same be held and applied to, or for the benefit of, such person, his spouse,
children or other dependents, or any other persons deemed to be the natural
objects of his bounty, or any of them, in such manner as the Committee may deem
proper.

10.2 If the Committee shall find that any person to whom any payment is payable
under the Plan is unable to care for his affairs because of illness or accident,
or is a minor, then any payment due (unless a prior claim therefor shall have
been made by a duly appointed guardian, committee or other legal representative)
may be paid to his spouse, a child, a parent, or sibling, or any other person
deemed by the Committee to have incurred expenses for such person otherwise
entitled to payment, in such manner and proportions as the Committee may
determine. Any such payment shall be a complete discharge of the liabilities of
the Company under the Plan.

10.3 The Committee shall make appropriate arrangements for satisfaction of any
federal or state payroll withholding tax required upon the accrual or payment of
any Plan benefits.

10.4 Neither the Plan, nor any action taken hereunder, shall be construed as
giving to any employee the right to be retained in the employ of the Company or
any of its subsidiaries, or as affecting the right of the Company or any of its
subsidiaries to dismiss any employee.

10.5 The captions preceding the sections hereof have been inserted solely as a
matter of convenience, and in no way define or limit the scope or intent of any
provisions hereof.

10.6 The Plan and all rights thereunder shall be governed by, and construed in
accordance with, the laws of the State of California to the extent Federal laws
do not control.

10.7 Whenever used in the Plan, the masculine gender includes the feminine.

 

4



--------------------------------------------------------------------------------

SECTION 11 QUALIFIED DOMESTIC RELATIONS ORDER

Any other provision of this Plan notwithstanding, a Participant’s benefit under
the Plan shall be payable to any “alternate payee,” as such person is defined in
Section 414(p)(8) of the Code, as provided in a domestic relations order with
respect to the Plan, which would constitute a qualified domestic relations order
within the meaning of Section 414(p)(1)(A) of the Code, if the Plan were subject
to Section 414(p) of the Code. Determinations under this Section 11, including
but not limited to determination of whether an order would constitute a
qualified domestic relations order, shall be made by the Committee, or its
designee, in its sole discretion. The rights of any alternate payee hereunder
are subject to the provisions of the Plan as administered with respect to
alternate payees, and the Committee may require an alternate payee to
acknowledge that his or her rights are subject to such provisions.

* * *

IN WITNESS WHEREOF, LEVI STRAUSS & CO. has caused this Plan to be executed by
its duly authorized officer, as of this             day of                 ,
2006.

 

LEVI STRAUSS & CO. By:   /s/ Fred Paulenich
Its: Senior Vice President, Worldwide Human Resources

 

5